DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/6/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okuda et al. (US 2014/0193700).
Regarding claim 1, Okuda et al. discloses in Figs 1-31, a pressurizing mask (refs 61 + 62) for supporting a combination of a top cap assembly (ref 5, [0065]) and an electrode assembly (ref 3), comprising, a body (entirety of structures 61, 62) having an external edge (perimeter of refs 61, 62) forming a circle on a plane view (Figs 2, 8, 14) wherein a welding portion (“welding space”, area of refs 61, 62, where weld is located, Fig 14, [0095]) for exposing an electrode tab (ref 321, Fig 14) is formed spaced from a center of the body (offset from center, depicted in Fig 14), and wherein an indent portion (ref 6M, [0095], Fig 14) into which the electrode tab (ref 32`) is inserted ([0095]) is formed in a peripheral portion (ref 6M, [0095], Fig 14) of the welding portion (“welding space”, area of refs 61, 62, where weld is located, Fig 14, [0095]).

Regarding claim 6, Okuda et al. discloses all of the claim limitations as set forth above and also discloses the welding portion (“welding space”, area of refs 61, 62, where weld is located, Fig 14, [0095]) has a form of at least one curved line in a plane view ([0095], Fig 14, “concave” shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US 2014/0193700) as applied to claim 1 above.
Regarding claim 2, Okuda et al. discloses all of the claim limitations as set forth above and also discloses the electrode tab (ref 321) is fitted within concave portion (ref 6M, Fig 14, [0095]).  Thus, the indent portion has a depth and width that is at least, and appears to be, within at least the 99-100% range of the instant claim ([0095], Fig 14).  While the reference does not explicitly disclose the specific depth and width of the indent portion, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the depth and width of the indent portion, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the dimensions of an indented portion where a tab is welded may be varied to secure the tab ([0095], Fig 14) and that many design parameters are taken into consideration when determining the dimensions of the indent portion.

Regarding claims 3 and 5, Okuda et al. discloses all of the claim limitations as set forth above and also discloses the indent portion (ref 6M) is formed on a first side of the body (Fig 14, ref 61) to traverse the welding portion from the external edge (depicted in Fig 14, [0095], [0093]) with the electrode tab (ref 321) exposed to an outside (Fig 14, [0095]) through the welding portion (Fig 14).  Further, the reference discloses the welding (and indent portion) portion may be placed in various areas within the structures 61 + 62 (see tab 321 placement on refs 6H, 6M in Figs 13, 14, 17, 18, 25-29, 31).  This is done to strengthen/secure the welding depending on desired battery structural integrity requirements (see [0089], [0093]-[0095]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Okuda et al. to have a welding portion placed on a side opposite the first side of the body and/or centrally / along a middle portion of the structures 61 + 62 with a perforated part along a center portion, to obtain a desired welding strength, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Okuda et al. discloses an electrode tab (ref 321) welded to structures 61 + 61 (as set forth above in the claims), but does not explicitly disclose the structural configuration as set forth in instant dependent claim 4, with a CID in spatial relationship with the welded tab on structures 61 + 62.  Further, the below prior art references are disclosed as having features of electrode tabs welded to spacer structures in batteries having some sort of safety mechanism, current interruption device, therein.

Kang et al. (US 2016/0049633) discloses in Figs 1-19, a battery (Abstract) including an insulating spacer (ref 510) having grooves (Figs 13A-B) therein where tabs are welded thereto.  However, this structure is different in configuration and shape and spatial relationship of the insulating spacer and welded tabs than that of the instant claims.  As such, no combination of Kang et al. with Okuda et al. results in obviousness of the aforementioned claim features.

Viavattine (US 2012/0107670) discloses in Figs 1-13, a battery (Abstract) including spacers (refs 122) within a housing, to which tabs (refs 132) are welded ([0041]).  However, the spacer and welded tab structure of the reference does not lend itself to combination with Okuda et al. to arrive at the structural configuration of the instant claims.

Ota et al. (US 2006/0099761) discloses in Figs 1-15, a battery (Abstract) including a plurality of spacers (refs 110, 127, 128) welded to electrode tabs (refs 100t, 107m, [0103], [0125]) to secure the electrical connections of the battery.  However, this structure does not render obvious the structure of the instant claims in combination with Okuda et al.
As seen above, none of the above cited references alleviate the deficiencies of the Okuda et al. reference with respect to the spatial relationship of the spacer and welded tab structures and CID as set forth above.  As such, the aforementioned references are considered to be the prior art references of record closest the aforementioned claim limitations.  Therefore, the aforementioned limitations, if amended into independent form including all of the base and intervening claim structural limitations would be allowable over the cited prior art references of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725